Citation Nr: 0521933	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-00 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
1975 to September 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 RO decision which denied service 
connection for a right foot disability and a low back 
disability.  In February 2005, the veteran testified at a 
Travel Board hearing before the undersigned member of the 
Board.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for service connection.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran seeks service connection for a right foot 
disability and a low back disability.  His service medical 
records show treatment for foot complaints and back 
complaints on several occasions during service.  Post-service 
medical records likewise show treatment for these conditions 
on several occasions from the mid-1990s to the present, with 
varying diagnoses being made.

Upon review of the evidence of record, the Board notes that 
the veteran has not been given VA examinations regarding the 
claimed disabilities.  Given the evidence of treatment during 
service and the existence of current right foot and low back 
disabilities, the Board finds that prior to further 
adjudication of the claims the veteran should be given VA 
examinations which address the existence of any current right 
foot and low back disabilities and provide an opinion on 
whether there is a relationship between any such disabilities 
and the veteran's period of military service.  38 C.F.R. 
§ 3.159(c)(4).  The veteran's representative has also 
requested that such examinations be provided in written 
argument submitted in December 2004.  Any updated treatment 
records should also be obtained.

Additionally, the Board notes that subsequent to the issuance 
of the supplemental statement of the case (dated in February 
2004), additional evidence has been submitted in the form of 
private medical evidence dated in May 2005 from Dr. Hagos 
Habtezghi.  A waiver has not been submitted with regard to RO 
initial consideration of such evidence.

Accordingly, this matter is hereby REMANDED for the following 
actions: 

1.  Ask the veteran to identify all 
sources of VA and non-VA treatment, since 
active duty and whose records are not 
already in the claims file, concerning 
right foot and low back problems.  Obtain 
copies of the related medical records 
which are not already associated with the 
claims file.

2.  Schedule the veteran for VA 
examinations to determine the nature and 
etiology of any current right foot and 
low back disabilities.  The claims file 
should be provided to and be reviewed by 
the examiner(s).  The examiner(s) should 
diagnose all current right foot and low 
back disabilities.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner(s) 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of all current 
right foot and low back disabilities, 
including the likelihood of any possible 
relationship with the veteran's military 
service.  The examiner(s) should 
specifically elaborate whether it is at 
least as likely as not (50 percent 
probability or more) that there is a 
medical relationship between any current 
right foot and low back disabilities and 
the right foot and low back symptoms and 
complaints which the veteran received 
treatment for during service.  The 
examiner(s) should also specifically 
elaborate whether it is at least as 
likely as not (50 percent probability or 
more) that any diagnosed low back 
disability was caused or aggravated by 
any diagnosed right foot disability.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed necessary, 
readjudicate the claims for service 
connection in light of all pertinent 
evidence and legal authority, to 
specifically include all evidence 
submitted since the February 2004 
supplemental statement of the case.

4.  If any benefit sought on appeal 
remains denied, furnish the veteran and 
his representative a supplemental 
statement of the case (which addresses 
all evidence received since the February 
2004 supplemental statement of the case) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



